                                         85 Filed 11/17/20
          Case 1:18-cr-00684-VM Document 86       11/16/20 Page 1 of 1

                                Law Office of
              Zachary Margulis-Ohnuma

                                                 November 16, 2020

Via ECF

Hon. Victor Marrero
U.S. District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

       RE: U.S. v. Figallo, 18 Cr. 684 (VM)

Dear Judge Marrero:

   This office represents the defendant, Kenyatta Taiste, in the above-captioned case. I
write, on consent of the government, to request that Ms. Taiste’s December 4, 2020
sentencing be adjourned to the earliest date the Court can accommodate an in-court
proceeding.

   I was informed today that the Court will not be able to accommodate any in-person
proceedings until 2021. Because of Ms. Taiste’s characteristics as a black, transgender
woman, her vulnerability, and the unique circumstances of her case, an in-person
sentencing is particularly important. Therefore, I respectfully request that her sentencing
be adjourned to the earliest date the Court is available for an in-person sentencing. Ms.
Taiste remains compliant with the terms of her release.

  Thank you for your attention to this case.

                                                 Very truly yours,

                                                 Victoria Nicole Medley
                                                 Victoria Nicole Medley

CC:    All counsel of record (via ECF)




        260 Madison Avenue, 17th Floor • New York, NY 10016
                 (212) 685-0999 • zach@zmolaw.com
                          www.zmolaw.com
